DETAILED ACTION
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the application filed 09/22/2020.
Election/Restriction
This application contains claims directed to the following patentably distinct species of the claimed invention:
I.	Claims 1-9, drawn to the structures/structural elements of a display apparatus, comprising: a display panel configured to display an image; an actuator on a rear surface of the display panel and configured to vibrate the display panel; and a metal plate between the display panel and the actuator, the actuator being mounted on a rear surface of the metal plate, wherein the actuator includes: a plate; a magnet and a center pole on the plate; and an oval-shaped bobbin around the center pole.
II.	Claims 10-28, drawn to the structures/structural elements of a display apparatus, comprising: a display panel configured to display an image, the display panel having a first area and a second area; first and second actuators each on a rear surface of the display panel at portions corresponding to the first and second areas, respectively; a supporting member on the rear surface of the display panel; at least one partition between the first and second areas, the at least one partition being between the display panel and the supporting member; and a metal plate between the display panel and the first and second actuators, wherein the first and second actuators are configured to vibrate the display panel, and wherein at least one of the first and second actuators has an oval shape.
Currently, no claim has been found generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Applicants are advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement is traversed (37 CFR 1.143).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday through Thursday from 10:00 am to 8:00 pm. If it is necessary, the examiner's supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.


/SUHAN NI/Primary Examiner, Art Unit 2651